DETAILED ACTION
Status of the Application
This is in response to the amendment filed on November 09, 2020, Claims 1-5, 8-15, 17-22, 24-33, 35-36 and 41-42 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 18, 19, 24-26 and 41-42 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view of Wang et AL (US 2014/0194150 A1).


Regarding claim 1, 3GPP 887 discloses “A method of detecting, at a mobility node in a communications network, a state where a mobile terminal is incapable of replying to a message” (see 3GPP 887 page 108, lines 23 -50; method of detecting at mobility management Entity (MME) that a UE is unreachable), the method comprising “receiving a create bearer request from a gateway node for a subsequent establishment of a bearer with the mobile terminal” (see 3GPP 887 page 108, lines 23 -50; receiving GTP-C message from the PGW).  Also, 3GPP 887 teaches the claimed feature of “determining whether the mobile terminal is non-method of detecting at mobility management Entity (MME) that a UE is unreachable).  Moreover, 3GPP 887 discloses the limitation of “sending a response to the gateway node indicating that the mobile terminal is non-reachable” (3GPP 887 page 108, lines 23 -50; the MME reject the GTP-C message to the PGW indicating that the UE is not reachable now). 
3GPP 887 does not appear to explicitly disclose “receiving a service request from the mobile terminal” and “sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises indication indicating that the mobile terminal is reachable”.  However, Venkitaraman discloses “receiving a service request from the mobile terminal” and “sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises indication indicating that the mobile terminal is reachable”; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 and Venkitaraman before him or her, to modify the invention of 3GPP 887 provide a notification when an unreachable terminal becomes reachable. The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).  
receiving a service request, by network management, from the user terminal; the received service request will indicate that the termainal is active again and change the status of the terminal to reachable). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887,  Venkitaraman and Wang before him or her, to modify the invention of 3GPP 887 to use service request sent by the terminal as indications that the terminal is active and update reachable states of the terminal. The suggestion for doing so would have been to determine a terminal state, to avoid that the network side considers that the terminal is in the offline state by mistake (See Wang ¶ 0005).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the response indicates that the mobile terminal is in a long Discontinuous Reception and Transmission, DRX, cycle or that the mobile terminal is in a power saving state”; (see 3GPP 887 page 108, lines 23 -50).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the response from the mobility node comprises any one of the group consisting of: create bearer response, update bearer response, delete bearer response, update PDP context response, downlink data notification acknowledgement, delete PDP context response”; (see 3GPP 887 page 108, lines 23 -50).

Claims 18 – 19, 24-25 are the mobility node claims corresponding to the method claims 1 – 2 and 7-8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2 and 7-8.  Claims 18 – 19 and 24-25 are rejected under the same rational as claims 1 – 2 and 7-8.

Regarding claim 26, claim 18 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “said mobility node being a Mobility Management Entity, MME, or a Serving General Packet Radio Service Support Node, SGSN”; (see 3GPP 887 page 108, lines 23 -50).

Regarding claim 41, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the indication indicates that the mobile terminal is reachable and capable of responding to the message”; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again).

Regarding claim 42, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the indication indicates that the mobile terminal is reachable and capable of responding to the message for establishing identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again).


Claims 3, 4, 20, 21 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1), Wang et AL (US 2014/0194150 A1) and further in view of Fu et al (US 2015/0208288 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  3GPP 887 does not appear to explicitly disclose wherein the response to the gateway node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message.  However, Fu discloses wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message; (See Fu ¶ 0020 - ¶ 0022; providing eDDA information which include power preference indicators and mobility information; mobility information includes mobility Estate estimation (MSE) of the UE including idle/connected state and when the UE is available). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 and Fu before him or her, to modify the invention of 3GPP 887 provide information about the UE including mobility Estate estimation information. The suggestion for doing so would have been so that In order to attain these objects, both the UE and network sides need to obtain state information of each other (¶ 0002).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of 3GPP 887, Venkitaraman and Fu further discloses “wherein the estimated time is based on a DRX cycle period or on a period of an upcoming Tracking Area Update, TAU.”; (see 3GPP 887 page 108).

Claims 20 – 21 are the mobility node claims corresponding to the method claims 3 – 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 3 – 4.  Claims 20 – 21 are rejected under the same rational as claims 3 – 4.

Claims 5 and 22 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view Wang et AL (US 2014/0194150 A1).

Most of the limitations of claim 5 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above. 3GPP 887 does not appear to explicitly disclose storing the response at the mobility node; and forwarding the stored response to another serving mobility node when the mobile terminal changes to said another serving mobility node. However. At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 before him or her, to modify the The suggestion for doing so would have been provide the updated state information of the UE to all the serving mobility nodes the UE will be connected to.

Claim 22 is the mobility node claims corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 22 is rejected under the same rational as claim 5.



Claims 9, 10, 13-15, 17, 27, 28, 31-36 are rejected under 35 USC 103(a) as being unpatentable over Xle et al (US Pub. No. 2015/0117285 A1) in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view Wang et AL (US 2014/0194150 A1).


Regarding claim 9, Xle discloses “A method of detecting, at a gateway node in a communications network, a state where a mobile terminal is incapable of replying to a message” (See Xle fig 15; method detecting at the GGSN/PGW that a UE is not reachable), the method comprising “Sending a create bearer request to a mobility node for a subsequent establishment of a bearer with the mobile terminal” (see Xle figure 15 and ¶ 0224, ¶ 0025; sending a message to the GGSN/PGW and forwarded to the SGGN/MME).  Also, Xle teaches  the network element return a response indicating that the terminal is not reachable now and can’t respond to any message).
Xle does not appear to explicitly disclose receiving a modify bearer request from the mobility node in response to a service request submitted by the mobile terminal which modify bearer request comprises indication indicating that the mobile terminal is reachable.  However, Venkitaraman discloses receiving a modify bearer request from the mobility node in response to a service request submitted by the mobile terminal which modify bearer request comprises indication indicating that the mobile terminal is reachable; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xle and Venkitaraman before him or her, to modify the invention of Xle provide a notification when an unreachable terminal becomes reachable. The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).  
Neither Xle nor Venkitaraman does not appear to explicitly disclose the service request is received as a control panel signal.  However, Wang discloses “service request from the mobile terminal as a control plane signal”; (See Wang ¶s 0035, 0037; receiving a service request, by network management, from the user terminal; the received service request will indicate that the termainal is active again and change the status of the terminal to reachable). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xle,  Venkitaraman and Wang before him or her, to modify the invention of Xle to use service request sent by the terminal as indications that the terminal is active and update reachable states of the terminal. The suggestion for doing so would have been to determine a terminal state, to avoid that the network side considers that the terminal is in the offline state by mistake (See Wang ¶ 0005).


Regarding claim 10, claim 9 is incorporated as stated above.  In addition, the combination of Xle and Venkitaraman further discloses “wherein the response indicates that the mobile terminal is in a long Discontinuous Reception and Transmission, DRX, cycle or that the mobile terminal is in a power saving state”; (see Xle fig 15 and ¶ 0226; the terminal is in a dormancy state).

Regarding claim 13, claim 9 is incorporated as stated above.  In addition, combination of Xle and Venkitaraman further discloses “wherein the message sent to the mobility node comprises any one of the group consisting of: create bearer request, update bearer request, delete bearer request, update Packet Data Protocol, PDP, context request, downlink data notification, delete PDP context request.”; (see Xle fig 15 ).

Regarding claim 14, claim 9 is incorporated as stated above.  In addition, combination of Xle and Venkitaraman further discloses “wherein the response from the mobility node comprises any one of the group consisting of: create bearer response, update bearer response, delete bearer response, update PDP context response, downlink data notification acknowledgement, delete PDP context response”; (see Xle Fig. 15).

Regarding claim 15, claim 9 is incorporated as stated above.  In addition, combination of Xle and Venkitaraman further discloses “sending the response to a Policy and Charging Rules Function, PCRF, node.”; (see Xle ¶ 0178; ¶ ¶ 0168, 158).

Most of the limitations of claim 17 have been noted in the rejection of claim 9.  Applicant’s attention is directed to the rejection of claim 9 above.  combination of Xle and Venkitaraman discloses sending a create bearer request to the mobility node when the estimated time has passed indicating that the mobile terminal is now capable of replying to the further create bearer request; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 and Venkitaraman before him or her, to modify the invention of 3GPP 887 provide a notification when an unreachable terminal becomes reachable. The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).   

Claims 27 – 28, 31-33 are the gateway node claims corresponding to the method claims 9 – 10 and 13-15 that have been rejected above. Applicant attention is directed to the rejection of claims 9 – 10 and 13-15.  Claims 27 – 28 and 31-33 are rejected under the same rational as claims 9 – 10 and 31-33.

Claims 35 is the gateway node claims corresponding to the method claim 17 that have been rejected above. Applicant attention is directed to the rejection of claims 17.  Claims 35 are rejected under the same rational as claim 17.


Regarding claim 36, claim 27 is incorporated as stated above.  In addition, Xle further discloses “said gateway node being a Serving Gateway, SGW, a Packet Data Network Gateway, PGW, a combination of an SGW and a PGW, or a Gateway General Packet Radio Service Support Node, GGSN”; (see Xle fig 15).


Claim 11, 12, 29, 30 are rejected under 35 USC 103(a) as being unpatentable over Xle et al (US Pub. No. 2015/0117285 A1) in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1), Wang et AL (US 2014/0194150 A1) and further in view of Fu et al (US 2015/0208288 A1).

Most of the limitations of claim 11 have been noted in the rejection of claim 9.  Applicant’s attention is directed to the rejection of claim 9 above.  Xle does not appear to explicitly disclose wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message.  However, Fu discloses wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message; (See Fu ¶ 0020 - ¶ 0022; providing eDDA information which include power preference indicators and mobility information; mobility information includes mobility Estate estimation (MSE) of the UE including idle/connected state and when the UE is available). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xle and Fu before him or her, to modify the invention of Xle provide information about the UE including mobility Estate estimation information. The suggestion for doing so would have been so that In order to attain these objects, both the UE and network sides need to obtain state information of each other (¶ 0002).

Regarding claim 12, claim 11 is incorporated as stated above.  In addition, the combination of Xle and Fu further discloses “wherein the estimated time is based on a DRX cycle period or on a period of an upcoming Tracking Area Update, TAU.”; (see Xle ¶ 0032, ¶ 0079).

Claims 29 – 30 are the gateway node claims corresponding to the method claims 11 – 12 that have been rejected above. Applicant attention is directed to the rejection of claims 11 – 12.  Claims 29 – 30 are rejected under the same rational as claims 11 – 12.

Response to Argument(s)
Applicant's argument(s) filed on November 09, 2020 have been fully considered but they are not persuasive.  Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
the combination of 3GPP 887 and Venkitaraman and Wang fails to teaches or suggest  sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises an indication indicating that the mobile terminal is reachable" as recited in Applicant's claim 1.
IN response: A)	Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. In the remarks, the applicant In Wang, the SR is sent after the network sends a Paging Request to the UE. This is different the requirement of claim I where the SR is received and then the mobility node determines that the UE is reachable. As such, Wang does not teach the features of the claim. The applicant argued that a server request is received and after that its determined if the UE is 


The applicant also argued that Claims 9 and 27 include features similar to those of claim 1 and, as such, are allowable for at least the same reasons discussed above with respect to claim 1.

In response, please see response to argument (A) above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468